Exhibit 10.4
 
Lmcm18410
 
VALIDITY GUARANTY

 
This GUARANTY (this “Guaranty”) is made on October 24, 2018 by each of the
undersigned (each, a “Guarantor”) in favor of AEC YIELD CAPITAL, LLC, a limited
liability company organized under the laws of New York (the “Purchaser”), and
Purchaser’s successors and assigns, in connection with that certain Purchase and
Sale Agreement, dated as of even date herewith, between Limecom, Inc., a Florida
corporation (the “Seller”) and Purchaser (together with all schedules and
amendments thereto, the “Agreement”). Capitalized terms used but not defined
herein have the meaning given to such terms in the Agreement. In this Guaranty,
the words, “I”, “me” and “my” mean the Guarantor (or, if there is more than one
signatory to this Guaranty as Guarantor, each such Guarantor, jointly and
severally). The words “you” and “your” mean Purchaser.
 
GUARANTY: By signing this Guaranty, I unconditionally and irrevocably guarantee
to you every representation and warranty (collectively, the “Representations and
Warranties”) given to you by the Seller under the Agreement and the other
documents ancillary thereto (such other agreements, together with the Agreement
are cumulatively referred to as the “Transaction Documents”).   I further
guarantee that said Representations and Warranties were accurate, true and
complete when given and at all times subsequent thereto, and that said
Representations and Warranties are accurate, true and complete on the date
hereof. I further agree that this Guaranty is a continuing guaranty and that all
Representations and Warranties to which it applies or may apply are conclusively
presumed to have been created in reliance hereon. I further guaranty any actual
loss, damage, cost, expense, liability, claim or other obligation incurred by
you (including attorneys’ fees and legal expenses reasonably incurred) arising
out of or in connection with the following:
 
(i)      failure or alleged failure of Seller or Guarantor to comply with the
with any applicable laws with respect to any of the Collateral;
 
(ii)     misapplication (whether negligent or  intentional), misappropriation,
conversion or theft of any part of the Collateral, including, without
limitation, any collections by Seller or Guarantor, or by any officer, employee,
agent or representative of any of the foregoing;
 
(iii)     failure to discharge any liens, encumbrances or security interests on
the Collateral, other than permitted liens;
 
(iv)    fraud or material misrepresentation by any officer, employee, agent or
representative of Seller in connection with the transactions contemplated by the
Transaction Documents or the Collateral;
 
(v)     sale of Collateral in violation of the Transaction Documents;
 
Validity Guaranty – Page 1


--------------------------------------------------------------------------------

I further agree that this Guaranty constitutes a guaranty of performance of said
Representations and Warranties, and you and I acknowledge and agree that this is
not a guaranty of the Seller’s payment obligations to you.
 
EVENTS NOT AFFECTING THIS GUARANTY: My obligations under this Guaranty are
irrevocable, absolute, primary, unconditional and continuing. As a
clarification, and in no way as a limitation of my obligations hereunder, I
hereby agree not to assert, and hereby waive, to the fullest extent permitted by
applicable law, for the benefit of the Purchaser or any transferee of this
Guaranty, all rights (whether by setoff, deduction, diminution, abatement,
recoupment, suspension, deferment, counterclaim and/or otherwise) and defenses
(including, without limitation, the defense of fraud in inducement or fact or
any other circumstances that would have the effect of discharging a surety or
guarantor in law or in equity), whether acquired by subrogation, assignment or
otherwise, to avoid its obligations under this Guaranty.  Without limitation of
the foregoing, I hereby waive any and all defenses to my obligations under this
Guaranty, including without limitation, (a) the genuineness, legality, validity
or the enforceability of any of the Transaction Documents, (b) the
enforceability of this Guaranty against me, (c) the breach by either party to
any of the Transaction Documents or any other person of any warranty thereunder
(whether express or implied), (d) the failure of the parties to the Transaction
Documents or any other person or entity to perform any covenant or obligation
(whether express or implied) in favor of the Guarantor (or otherwise), (e) the
failure of any assignment properly completed and executed pursuant to the terms
hereof, (f) any taking, exchange, release, amendment, non-perfection,
realization or application of or on any Lien or any Collateral, (g) the
commencement of any Insolvency Proceeding (as defined below) and (h) any other
circumstance, occurrence, happening or event whatsoever, whether similar or
dissimilar to any of the foregoing, whether foreseen or unforeseen (including,
without limitation, any statute of limitations), or any omission, that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor.  For the purposes of this clause, “Insolvency Proceeding” means any
bankruptcy, insolvency or rehabilitation of myself, the Seller, or you, or the
commencement, after the date hereof, of any bankruptcy, insolvency,
rehabilitation, readjustment of debt, reorganization, marshalling of assets and
liabilities or similar proceedings by or against the me, the Seller, or you, the
commencement, after the date hereof, of any proceedings by or against me, the
Seller, or you for the winding up or liquidation of its affairs, or the consent,
after the date hereof, to the appointment of a trustee, conservator, receiver or
liquidator in any bankruptcy, insolvency, rehabilitation, readjustment of debt,
reorganization, marshalling of assets and liabilities or similar proceedings by
or against me, the Seller, or you.
 
Validity Guaranty – Page 2

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES: I represent, warrant and agree with you as
follows: (a) I am acting for my own account and am capable of assessing the
merits of, and understand, accept and assume, the terms, conditions and risks of
this Guaranty;
 
(b) no other party to any Transaction Document is acting as a fiduciary or an
advisor to me in respect of this Guaranty; (c) this Guaranty has been duly
executed and delivered by me and constitutes my legal, valid and binding
obligation and is enforceable against me in accordance with its terms; (d) this
Guaranty does not and will not contravene any other contract or agreement to
which I am or will become a party or I am or will otherwise be bound, and (e) I
will not take any action with the intent of hindering your ability to enforce my
obligations under this Guaranty or to collect from me any amounts owing by me to
you under this Guaranty, including, without limitation, secreting or
transferring any of my assets for such purpose.  All of my representations,
warranties and agreements contained in this Guaranty will survive the execution
and delivery hereof.


VALIDITY: If any part of this Guaranty is determined by a court to be invalid,
the rest will remain in effect.


BENEFIT AND RELIANCE: I confirm that the benefit which I will receive from
entering into this Guaranty will be equal to or exceed my liability in entering
into this Guaranty. I understand that you may rely on this Guaranty in your
decision to enter into the Transaction Documents with the Seller.

NO DEMAND OR MARSHALING: I hereby waive and agree not to assert any and all
rights to require you to make demand on or to proceed against any person, party
or security prior to your demanding performance under this Guaranty.


RESPONSIBILITY; TERM: I understand that I am responsible for the full
performance of the Representations and Warranties, even if there are other
guarantors. I acknowledge that this Guaranty will remain in effect until the
latest of (i) the termination of the Agreement, and (ii) the indefeasible
payment in full of all of the Seller’s payment Obligations under the Transaction
Documents.  For purposes hereof,  “Obligations” means all the Seller’s payment
Obligations under the Transaction Documents (including payment obligations
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Seller,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) and all other obligations and liabilities of the Seller to
Purchaser, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Agreement, any other Transaction Document, or any other
document made, delivered or given in connection therewith, whether on account of
repurchase obligations, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all reasonable and documented fees, charges and
disbursements  of counsel to Purchaser that are required  to be paid by the
Seller pursuant  to the Agreement  or any Transaction Document) or otherwise.
 
Validity Guaranty – Page 3



--------------------------------------------------------------------------------

I further assume the responsibility to remain informed of the financial
condition of the Seller and any circumstances affecting the ability of the
Seller to fulfill any of its
 
Obligations. My obligations under this Guaranty are independent of the
Obligations of the Seller and a separate action or actions may be brought and
prosecuted against me regardless of whether an action is brought against the
Seller or whether the Seller is joined in any such action or actions; and I
waive the benefit of any statute of limitations affecting my liability hereunder
or the enforcement of this Guaranty.
 
SET OFF: You can, after at least three (3) business days’ advance written notice
to me, apply any of my money or other assets that are held by you, or any of
your affiliates, to pay any amounts that become due and payable under this
Guaranty as a result of my guaranty of the Representations and Warranties.
 
COLLECTION COSTS: If you sue me to collect this Guaranty, I will pay all court
costs, reasonable attorney’s fees and collection costs allowed by law.

AMENDMENT: This Guaranty may be amended only by a written instrument signed by
both me and you.


NOTICES: All notices, requests and other communications pursuant to this
Guaranty must be in writing, and shall be delivered deemed given upon the first
to occur of (i) personal delivery by hand, (ii) delivery via air courier, (iii)
delivery by deposit thereof in a receptacle under the control of the United
States Postal Service, (iv) transmittal by electronic means to a receiver under
the control of such party, or (v) actual receipt by such party or an employee or
agent of such party.  All notices to Purchaser shall be deemed given upon actual
receipt by a responsible officer of Purchaser.


VALIDITY:  Each paragraph of this Guaranty will be and remain separate from,
independent of, and severable from all and any other paragraphs herein except
where otherwise indicated by the context of this Guaranty.

 
ASSIGNMENT: You may assign all or any part of your rights under this Guaranty
without my consent. Any assignee of such rights will be entitled to the full
benefit of this Guaranty to the same extent as if it were an original party in
respect of the rights assigned or transferred to it. I may not assign my
obligations under this Guaranty.
 
GOVERNING LAW:  I ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN NEGOTIATED, DELIVERED
AND ACCEPTED IN, AND SHALL BE DEEMED TO HAVE BEEN MADE IN, NEW YORK, NEW YORK. 
THIS GUARANTY, AND YOUR RIGHTS AND MY OBLIGATIONS UNDER THIS AGREEMENT, WILL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF NEW
YORK WITHOUT REFERENCE TO CONFLICTS OF LAW PRINCIPLES.
 
Validity Guaranty – Page 4

--------------------------------------------------------------------------------

JURISDICTION AND VENUE: I AGREE TO SUBMIT TO THE JURISDICTION OF ANY COURT STATE
COURT SITTING IN NEW YORK, IN THE COUNTY OF  KINGS  AND  TO  THE  JURISDICTION
OF  THE  UNITED  STATES DISTRICT COURT FOR THE EASTERN DISTRICT IN CONNECTION
WITH ANY ACTION ARISING UNDER THIS GUARANTY. I ALSO AGREES THAT YOU MAY EFFECT
SERVICE OF PROCESS UPON ME BY REGULAR MAIL AT THE ADDRESS SET FORTH BELOW.
 
WAIVER OF JURY TRIAL. I HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM  ARISING OR RELATING TO THIS GUARANTY.

 
JOINT AND SEVERAL OBLIGATION. If there is more than one signatory to this
Guaranty as Guarantor, the obligations and duties of each such signatory hereto
will be joint and several.

[balance of page intentionally left blank]
 
Validity Guaranty – Page 5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date set
forth above.



 
GUARANTOR(S):
 
 
 
 
[img004_v1.jpg]
   
GUARANTOR(S):
 
[img005_v1.jpg]
      Name: Daniel Contreras
 
Name: Orlando Taddeo                  
Address: 12251 SW 118 Terrace
Miami, FL 33186
Email Address: dcontreras@thelimecom.com
Telephone: 305 206 2993
 
DL#: C536-176-58-252-0(Florida)
 
DOB: 07/12/1958
 
 
Address: PH Rivage, Avenida Balboa
Panama City, Panama
 
Email Address: o.taddeo@gmail.com
Telephone: 305-299 3135
 
DL#: YB0599014 (Italy)
 
DOB: 05/19/1974
   



{Purchaser Signature Page Follows}
 
Validity Guaranty – Page 6

--------------------------------------------------------------------------------

Acknowledged and accepted in New York as of the date first set forth above:
 
AEC YIELD CAPITAL, LLC
   
By: /s/ Richard Rudy
Name:
Richard Rudy
Title:
Manager

 
Address:
One Metrotech Center - North,
 
Third Floor
 
Brooklyn, NY 11201
   
Telephone
(347) 799-1685
   
Email:
rrudy@advancedenergycap,com
Facsimile:
 

 

Validity Guaranty – Page 7